ON SUGGESTION OF ERROR.
The decree of the lower court, affirmed by us, charged appellant with the sum of $1,200 as the stumpage value of the cut timber. Appellant suggests that this was error. He says nothing was allowed for the cost of removing and manufacturing the timber into lumber, and that this cost should have been deducted from the $1,200.
A fair interpretation of the evidence, we think, proves that the stumpage price of the cut timber was at least $1,200. Certainly, the chancellor was justified in so construing it. E.R. Green, an expert timber man, testified as to the value of the timber yet standing and also the value of that which had been removed. He was asked his estimate of the value of the cut timber. He replied: "Twelve to $1,500." He was then asked the value of that yet standing. He estimated that at $4,500 "stumpage value." Then, he was asked: "And this other do you figure what was taken off, you think that is the stumpage value?" Answer, "Yes, sir."
Tyner, an experienced sawmill man, estimated the quantity of the removed timber at 125,000 to 150,000 feet. He was asked its worth per thousand feet. He replied "Around fifteen dollars." He did not say whether he meant as finished lumber or at the stump. We hardly see how the witness could have meant that the value of finished lumber in 1945 was fifteen dollars per thousand. However, taking the stumpage value at ten dollars per thousand, and figuring the quatity at the *Page 480 
lowest estimate given by Tyner, the value at the stump would have been $1,250.
That was all of the testimony on the question. Koonce sold the timber on the stump. He flatly refused, when on the stand, to say for what amount he sold it or what it was worth. He was asked: "Now Mr. Koonce, you stated to the court you don't know how much you cut or how much you sold or what you got for it?" Answer, "I did."
Suggestion of error overruled.